         Case 3:16-cr-00098-DPJ-FKB Document 150 Filed 09/24/20 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

    UNITED STATES OF AMERICA

    V.                                                  CRIMINAL NO. 3:16-CR-98-DPJ-FKB

    LESTER LEVELL SINGLETON

                                             ORDER

         Defendant Lester Levell Singleton has filed a Motion for Compassionate Release under

18 U.S.C. § 3582(c)(1)(A). Mot. [146]. For the following reasons, Singleton’s motion is denied.

I.       Facts and Procedural History

         On December 7, 2016, the federal grand jury returned an indictment charging Singleton

with six counts related to the manufacture and distribution of synthetic marijuana. On November

28, 2017, Singleton pleaded guilty to a single count of importation of a controlled substance, and

on March 20, 2018, the Court sentenced him to a bottom-of-the-guidelines 108-month term of

incarceration. Singleton, a 37-year-old African-American man with hypertension, is currently

housed in the minimum-security facility in Yazoo City, Mississippi (FCI Yazoo City Low).1

Fearing he will face significant complications if he contracts COVID-19, given his underlying

health condition, Singleton asks the Court to modify his sentence to time served and order his

release.




1
  As of September 21, 2020, five staff members and no inmates at FCI Yazoo City Low have
active cases of COVID-19. Three inmates housed there have died from the virus, and 94 inmates
and nine staff members have recovered from COVID-19. Between the two other facilities in
Yazoo City, an additional 20 inmates and 13 staff members have active COVID-19 cases, one
inmate has died from the virus, and 74 inmates and 22 staff members have had and recovered
from COVID-19.
      Case 3:16-cr-00098-DPJ-FKB Document 150 Filed 09/24/20 Page 2 of 7




II.    Analysis

       Compassionate-release motions arise under 18 U.S.C. § 3582(c)(1)(A)(i), which

provides:

       The court may not modify a term of imprisonment once it has been imposed
       except that . . . the court, upon motion of the Director of the Bureau of Prisons, or
       upon motion of the defendant after the defendant has fully exhausted all
       administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
       on the defendant’s behalf or the lapse of 30 days from the receipt of such a
       request by the warden of the defendant’s facility, whichever is earlier, may reduce
       the term of imprisonment (and may impose a term of probation or supervised
       release with or without conditions that does not exceed the unserved portion of
       the original term of imprisonment), after considering the factors set forth in
       section 3553(a) to the extent that they are applicable, if it finds that . . .
       extraordinary and compelling reasons warrant such a reduction . . . and that such a
       reduction is consistent with applicable policy statements issued by the Sentencing
       Commission . . . .

The Government does not dispute that Singleton exhausted as required by the statute. So the

question before the Court is whether, “considering the factors set forth in [§] 3553(a),”

“extraordinary and compelling reasons warrant” a reduction in Singleton’s sentence, “consistent

with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(1)(A)(i).

       In a slightly different context, the Supreme Court found the Sentencing Commission’s

applicable policy statements binding on district courts. See Dillon v. United States, 560 U.S.

817, 830 (2010) (considering § 3582(c)(2), which permits a sentence reduction where the

applicable guideline range has been lowered “if such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission”). But the question is whether there is

presently an applicable policy statement because “[t]he Sentencing Commission has not issued a

relevant policy statement since 18 U.S.C. § 3582(c)(1)(A) was amended to permit defendants to

file motions for compassionate release” on their own behalves. United States v. Woods, No.

1:17-CR-118-LG-JCG, 2020 WL 3452984, at *2 (S.D. Miss. June 24, 2020).
                                                 2
      Case 3:16-cr-00098-DPJ-FKB Document 150 Filed 09/24/20 Page 3 of 7




       Many courts continue to follow the prior policy statement, United States Sentencing

Guideline § 1B1.13, but some do not. Compare id. (citing United States v. York, Nos. 3:11-CR-

76, 3:12-CR-145, 2019 WL 3241166, at *4 (E.D. Tenn. July 18, 2019) (holding that “courts have

universally turned to U.S.S.G. § 1B1.13 to provide guidance on the ‘extraordinary and

compelling reasons’ that may warrant a sentence reduction)), with United States v. Brown, 411 F.

Supp. 3d 446, 451 (S.D. Iowa 2019) (concluding after amendment of § 3582(c)(1)(A) that “the

Director’s prior ‘interpretation of “extraordinary and compelling” reasons is informative,’ but not

dispositive” (quoting United States v. Adams, No. 6:94-CR-302, 2019 WL 3751745, at *3

(M.D.N.C. Aug. 8, 2019))).

       The Fifth Circuit recently affirmed the denial of a compassionate-release motion in a case

in which the district court “cite[d] to and quote[d] § 1B1.13.” United States v. Gonzalez, No. 19-

50305, 2020 WL 5352078, at *1 (5th Cir. Sept. 4, 2020). It found no error where “the order’s

reference to the Guidelines [c]ould fairly be read as one step in the district court’s own

determination of whether extraordinary and compelling reasons warrant a reduction of [the

defendant’s] sentence.” Id. Like the district court in Gonzalez, this Court will continue to

consider § 1B1.13 as part of its analysis of whether extraordinary and compelling reasons

support a sentence modification. See Woods, 2020 WL 3452984, at *2 (“Regardless of whether

the policy statement remains binding, it continues to provide helpful guidance for determining

whether a defendant is entitled to compassionate release.”).

       Section 1B1.13 “essentially reiterates the requirements of § 3582(c)(1)(A), with the

additional requirement that a defendant ‘not be a danger to the safety of any other person or to

the community.’” United States v. Dunlap, No. 1:02-CR-165, 2020 WL 2062311, at *1

(M.D.N.C. Apr. 29, 2020) (quoting U.S.S.G. § 1B1.13(2)). The application notes to § 1B1.13



                                                 3
      Case 3:16-cr-00098-DPJ-FKB Document 150 Filed 09/24/20 Page 4 of 7




provide examples of extraordinary and compelling reasons to grant a compassionate release.

Application Note 1 states:

       Provided the defendant [is not a danger to the safety of any other person or to the
       community], extraordinary and compelling reasons exist under any of the
       circumstances set forth below:

           (A) Medical Condition of the Defendant --

               (i) The defendant is suffering from a terminal illness[.]

               (ii) The defendant is [suffering from a health condition] that substantially
               diminishes the ability of the defendant to provide self-care within the
               environment of a correctional facility and from which he or she is not
               expected to recover.

           (B) Age of the Defendant -- The defendant (i) is at least 65 years old; (ii) is
           experiencing a serious deterioration in physical or mental health because of
           the aging process; and (iii) has served at least 10 years or 75 percent of his or
           her term of imprisonment, whichever is less.

           (C) Family Circumstances --

               (i) The death or incapacitation of the caregiver of the defendant’s minor
               child or minor children.

               (ii) The incapacitation of the defendant’s spouse or registered partner
               when the defendant would be the only available caregiver for the spouse
               or registered partner.

           (D) Other reasons -- As determined by the Director of the Bureau of Prisons,
           there exists in the defendant’s case an extraordinary and compelling reason
           other than, or in combination with, the reasons described in subdivisions (A)
           through (C).

U.S.S.G. § 1B1.13, Application Note 1.

       Singleton does not suggest that his hypertension fits within Application Note 1(A), and

he does not contend that subsections (B) or (C) apply. Instead, he argues that the mere threat of

a COVID-19 infection, given his underlying hypertension, constitutes an extraordinary and

compelling reason for a sentence modification. The CDC has stated that “[b]ased on what we

know at this time, people with [hypertension of high blood pressure] might be at an increased


                                                 4
      Case 3:16-cr-00098-DPJ-FKB Document 150 Filed 09/24/20 Page 5 of 7




risk for severe illness from COVID-19.” Centers for Disease Control, Coronavirus Disease

2019, People at Increased Risk of Severe Illness, People with Certain Medical Conditions,

available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-

conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-

ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last updated Sept. 11, 2020)

(emphasis in original).

       Nevertheless, a number of courts have rejected the argument that the potential increased

risk justifies a sentence modification. See United States v. Chambers, No. 18-47, 2020 WL

4260445, at *4 (E.D. La. July 24, 2020) (collecting cases). Were Singleton correct that his

medical condition entitles him to compassionate release, every inmate with an underlying

condition that might lead to an increased risk for complications in the event of a COVID-19

infection would present extraordinary and compelling reasons for a sentence modification.

       Moreover, the § 3553(a) factors do not support a sentence modification. Those factors

include:

       (1) the nature and circumstances of the offense and the history and characteristics
       of the defendant;

       (2) the need for the sentence imposed—

           (A) to reflect the seriousness of the offense, to promote respect for the law,
           and to provide just punishment for the offense;

           (B) to afford adequate deterrence to criminal conduct;

           (C) to protect the public from further crimes of the defendant; and

           (D) to provide the defendant with needed educational or vocational training,
           medical care, or other correctional treatment in the most effective manner;

       (3) the kids of sentences available;


                                                 5
       Case 3:16-cr-00098-DPJ-FKB Document 150 Filed 09/24/20 Page 6 of 7




          (4) the kinds of sentences and the sentencing range established for—

              (A) the applicable category of offense committed by the applicable category
              of defendant as set forth in the guidelines[;]

          ....

          (5) any pertinent policy statement . . . [;]

          ....

          (6) the need to avoid unwarranted sentence disparities among defendants with
          similar records who have been found guilty of similar conduct; and

          (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).

          Singleton’s 108-month term of incarceration was at the bottom of the applicable

guideline range of imprisonment. With a projected release date in July 2025, Singleton has more

than 57 months remaining on his sentence; he has served less than 50% of the sentence the Court

considered appropriate the first time it applied the § 3553(a) factors. The nature and

circumstances of the offense rendered that sentence appropriate then, and Singleton’s good

behavior while incarcerated does not change the analysis as to that factor. Moreover, were the

Court to agree to Singleton’s release now, he would have served significantly less time than his

less culpable co-defendant, who, unlike Singleton, had not “actually participated in

manufacturing the drugs.” Tr. [97] at 19. Simply put, a sentence reduction would not reflect the

seriousness of the offense, promote respect for the law, provide just punishment for the offense

of conviction, or acknowledge the need to avoid sentencing disparities.

III.      Conclusion

          The Court has considered all arguments. Those not addressed would not have changed

the outcome. For the foregoing reasons, Singleton’s motion for compassionate release [146] is

denied.

                                                         6
Case 3:16-cr-00098-DPJ-FKB Document 150 Filed 09/24/20 Page 7 of 7




SO ORDERED AND ADJUDGED this the 24th day of September, 2020.

                              s/ Daniel P. Jordan III
                              CHIEF UNITED STATES DISTRICT JUDGE




                                7
